SEVERANCE AND RELEASE AGREEMENT

This Severance and Release Agreement (the “Agreement”) is between Russell L.
Cohen (“Employee”), and Black Hills Corporation, a South Dakota corporation
(“Employer”). Effective October 11, 2006, the employment relationship between
Employer and Employee terminated.

Except for any outstanding vested Restricted Stock Units to which Employee is
entitled under Employer’s deferred compensation plan, Employee acknowledges and
agrees that he has received all wages, benefits, stock, stock options, and other
compensation, including earned unused vacation, due to him by reason of his
employment with Employer. Employee further acknowledges that he has returned to
Employer all property, documents, and data belonging to Employer that previously
was in his possession. Employer now agrees to pay additional consideration to
Employee as a severance benefit.

For severance pay, if Employee signs and does not revoke this Agreement,
Employer shall pay to Employee a sum equal to two hundred thirty five thousand
dollars ($235,000.00), less applicable withholdings and deductions (the
“Severance Amount”). The Severance Amount will be paid in one lump sum payment,
less applicable withholdings and deductions, in a check made payable to “Russell
Cohen” and delivered to Andrew Petrie, Employee’s counsel, on or before the
tenth business day after Employee signs this Agreement.

 

Employee’s termination of employment is considered a qualifying event allowing
Employee to continue medical/health insurance coverage and dental coverage
(COBRA) for up to eighteen (18) months. Employer will provide Employee with the
initial three (3) months’ coverage, October 12, 2006 through January 12, 2007.
The three (3) months of coverage provided by Employer is taxable to Employee. At
the end of the three (3) months, Employee will be responsible for payment of all
premiums associated with continuation of coverage for the remaining months of
eligibility. Employee will be informed of the details regarding continuation of
coverage (COBRA) in a separate letter.

Employee will also be provided with an opportunity to receive outplacement
services. Employer will provide an allowance of up to $2,000.00 for this
service. This amount will include associated fees and preapproved expenses.
Shannon Ross, Human Resource Manager, will assist Employee in securing these
services. Employee will have up to sixty (60) days from the date Employee signs
this Agreement to begin to receive these services. If Employee does not elect to
receive the services within this timeframe, it will be determined that Employee
elected to not take advantage of the services.

In consideration of receiving Severance Amount, three (3) months of COBRA, and
outplacement assistance, (collectively the “Severance Benefits”), Employee
hereby waives, releases and discharges all rights, remedies, claims and causes
of action, known or unknown, suspected or unsuspected, that he may have against
Employer, for any matter relating to his employment, or the termination of his
employment. This release includes, but is not limited to any claim, right,
remedy or cause of action arising under:

 

 


--------------------------------------------------------------------------------



 

 

-

any common law theory;

-

any federal, state or local statute, ordinance or regulation, including any
cause of action pertaining to employment or employment discrimination (race,
age, color, sex or marital status, religion, national origin or ancestry,
disability, or any other characteristic protected by law);

-

any tort theory;

 

-

any contract theory;

-

any statute, ordinance or regulation authorizing the recovery of attorney’s
fees, liquidated damages, punitive damages or interest.

This release does not cover any indemnification rights to which Employee may be
entitled under state law or Employer’s Articles of Incorporation, Bylaws, or
insurance policies. The release does not cover any outstanding vested Restricted
Stock Units to which Employee is entitled under Employer’s deferred compensation
plan, and those vested Restricted Stock Units will be distributed to Employee
pursuant to the terms of that plan, less all applicable withholdings and
deductions, subject to all applicable tax laws.

Employee specifically releases and waives all rights, remedies, claims and
causes of action, known or unknown, suspected or unsuspected, that he may have
against Employer for any matter related to his employment and the termination of
that employment under the Age Discrimination and Employment Act of 1967,
29 U.S.C. §§ 6221-634. Employee knowingly and voluntarily makes this release.

This release does not cover rights, remedies, claims and causes of action that
may arise after the date of the execution of this Agreement, although Employee’s
agreement, if any, to perform future actions remain in effect. This release is
not given in exchange for consideration of anything of value to which Employee
already is entitled. Employee has been advised in writing to consult, and has
consulted, with an attorney before executing this Agreement. Employee has been
given a reasonable period of time (at least twenty-one (21) days) to consider
this Agreement before executing it. Employee may execute this Agreement prior to
the end of the twenty-one (21) day time period, and, if he does so, Employee
waives any right he had to review this Agreement for the full twenty-one (21)
days. This Agreement may be revoked by Employee within seven (7) days after
execution of this Agreement by Employee. This Agreement shall not become
effective or enforceable until the revocation period has expired. The seven (7)
day revocation period shall not be shortened by the parties, by agreement or
otherwise.

As further consideration for payment of Severance Benefits, Employee shall hold
the terms of this Agreement in the strictest confidence. The terms shall not be
disclosed to anyone, except to Employee’s spouse and legal and tax advisors, for
whom Employee agrees to assume responsibility for any disclosure by them of the
terms of this Agreement. Disclosure may be made by Employee if required by
subpoena or court order for information about the terms of this Agreement.

Employee shall not disclose to any person or entity any confidential information
and/or trade secrets concerning Employer’s (or its subsidiaries’ and
affiliates’) business operations, financial status or condition, strategic
plans, personnel, or other matters. Nothing contained in

 

2

 


--------------------------------------------------------------------------------



 

this Agreement shall restrict Employee from working as an employee, officer,
consultant or director for any business that competes with Black Hills
Corporation, so long as Employee does not use or disclose Employer’s
confidential information or trade secrets.

Employee agrees not to make to any person any statement that disparages
Employer, including, but not limited to, statements regarding this Agreement or
the consideration provided under this Agreement, Employer’s financial condition,
employment practices, or its officers, directors, board members, employees, or
affiliates. Employer shall direct its Officers and Board Members not to make any
statement that disparages Employee. Employer agrees that, upon requests for
information from prospective employers concerning Employee, Employer will
confirm only Employee’s job titles and dates of employment with Employer.

Employee agrees to cooperate with Employer in any pending or future legal
proceedings, whether administrative or judicial, including, without limitation,
making himself available to Employer and/or Employer’s legal counsel for witness
interviews, deposition preparation, depositions, hearing testimony, and trial
testimony; provided, however, that the time Employee devotes to satisfying his
obligations under this paragraph shall be reasonable and will be coordinated
through Employer’s General Counsel. Employer shall reimburse Employee for his
out of pocket costs associated with such cooperation, but Employer will not pay
Employee a fee or otherwise compensate Employee for his time.

Nothing contained in this Agreement, and no action taken by any party to this
Agreement, shall be construed as an admission by any party of liability or of
any fact that might give rise to liability for any purpose whatsoever.

This Agreement is made and entered into in the state of South Dakota, and shall
in all respects be interpreted, enforced and governed by the laws of the state
of South Dakota.

If any part of this Agreement is determined by a court of last resort to be
unlawful, invalid or otherwise unenforceable, the balance of this Agreement
shall remain in full force and effect, and the offending provisions shall be
deemed amended to the extent necessary to conform to the law. This Agreement
constitutes the entire agreement of the parties and supercedes any previous
agreement, written or oral, as well as any other representation or understanding
relating to the employment of Employee or the termination of such employment. No
purported modification or waiver of any provision of this Agreement shall be
binding unless in writing and signed by both parties.

[Signature page follows]

 



 

3

 


--------------------------------------------------------------------------------



 

 

By signing this Agreement, I acknowledge that I have read this Agreement
carefully, had the opportunity to consult with counsel, that I understand the
terms of this Agreement, and voluntarily agree to them.

Dated this 1st day of December, 2006.

 

BLACK HILLS CORPORATION

 

 

 

 

 

 

 

 

By:  /s/ David R. Emery

 

 

David R. Emery

 

 

Chairman, President and CEO

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

/s/ Russell L. Cohen

December 1, 2006

 

NAME

DATE

 

 

 

 

 

 

 

 

 

4

 

 

 